     2:20-cv-02847-BHH        Date Filed 09/03/21    Entry Number 30      Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


Tammie Thompson and Debra Love,      )
individually and on behalf of all others
                                     )
similarly situated,                  )
                                     )
                    Plaintiffs,      )
                                     )           Civil Action No. 2:20-2847-BHH
v.                                   )
                                     )                         ORDER
Ciox Health, LLC, individually and   )
d/b/a IOD Incorporated, and ScanSTAT )
Technologies, LLC,                   )
                                     )
                    Defendants.      )
________________________________)

       Plaintiffs Tammie Thompson (“Thompson”) and Debra Love (“Love”) (collectively

“Plaintiffs”) filed this proposed class action against Defendants Ciox Health, LLC,

individually and d/b/a IOD Incorporated (“Ciox”), and ScanSTAT Technologies, LLC

(“ScanSTAT”) (collectively “Defendants”), asserting claims for violation of South Carolina’s

Physicians’ Patient Records Act, S.C. Code §§ 44-115-10 through -160 (2018) (“Patient

Records Act”), breach of contract, and unjust enrichment, and seeking a declaratory

judgment pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

       Defendant Ciox filed a motion to dismiss Plaintiffs’ complaint pursuant to Rule

12(b)(6). Plaintiffs filed a response in opposition to Ciox’s motion, and Defendant filed a

reply. For the reasons set forth herein, the Court grants Defendant Ciox’s motion to

dismiss.

                                 STANDARD OF REVIEW

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) examines
      2:20-cv-02847-BHH        Date Filed 09/03/21     Entry Number 30        Page 2 of 6




the legal sufficiency of the facts alleged on the face of a plaintiff's complaint. Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion,

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

A claim is facially plausible when the factual content allows the court to reasonably infer

that the defendant is liable for the misconduct alleged. Id. When considering a motion to

dismiss, the court must accept as true all of the factual allegations contained in the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Additionally, under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain

a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). As the Supreme Court held in Twombly, the pleading standard set forth

in Rule 8 “does not require ‘detailed factual allegations,’ but it demands more than an

unadorned, the-defendantunlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 555). Thus, “[a] pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id. “Nor does

a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.”

Id. (quoting Twombly, 550 U.S. at 557).

                                        DISCUSSION

       In its motion to dismiss, Ciox asserts that: (1) the Patient Records Act does not apply

to Ciox because it is neither a physician nor an owner of medical records; (2) the Patient

Records Act does not create a private right of action; (3) Ciox permissibly charged Plaintiff

                                               2
     2:20-cv-02847-BHH             Date Filed 09/03/21          Entry Number 30           Page 3 of 6




Thompson two search and handling fees; (4) Plaintiffs have not plausibly alleged that

Ciox’s charge for providing a CD containing imaging violated the Patient Records Act; and

(5) the Patient Records Act does not prohibit charging fees for additional services beyond

medical records provision, such as Ciox’s eDelivery Service and a Certification Fee.

       Plaintiffs oppose Defendant Ciox’s motion, asserting that the Patient Records Act

creates an implied private right of action and that the Act necessarily applies to Ciox.

Additionally, Plaintiffs argue that the complaint plausibly alleges that Ciox unlawfully

charged for patient records, and that Plaintiffs’ claims are not otherwise subject to

dismissal.

       After a thorough review of the parties’ briefs and the applicable law, the Court agrees

with Defendant Ciox that the Patient Records Act does not apply to Ciox because it is not

a physician, health care provider, or other owner of medical records. Additionally, the Court

agrees with Ciox that the Patient Records Act does not create a private right of action,

either express or implied.

       First, the plain language of § 44-115-80(A) refers to the fees that “[a] physician, or

other owner of medical records as provided for in Section 44-115-130"1 may charge for


       1
           Section 44-115-130 provides:

       A physician may not sell medical records to someone other than a physician or osteopath
       licensed by the South Carolina State Board of Medical Examiners or a hospital licensed by
       the South Carolina Department of Health and Environmental Control. Exceptions to this
       prohibition may be granted and approved by the South Carolina State Board of Medical
       Examiners.

       Before a physician may sell medical records, he must cause to be published a public notice
       of his intention to sell the records in a newspaper of general circulation in the area of his
       practice at least three times in the ninety days preceding the sale. The notice shall advise
       patients they may retrieve their records if they prefer that their records not be included in the
       sale.


                                                      3
      2:20-cv-02847-BHH             Date Filed 09/03/21         Entry Number 30          Page 4 of 6




search and duplication of electronic medical records. S.C. Code § 44-115-80(A). Section

44-115-80(B) refers to “[a] physician, health care provider, or other owner of medical

records,” and § 44-115-80(C) refers to a “physician.” S.C. Code §§ 44-115-80(B) and (C).

Defendant Ciox is not a physician or health care provider. Moreover, South Carolina law

expressly prohibits it, as a medical records company, from being an “owner of medical

records.” See S.C. Code § 44-115-130 (prohibiting the sale of medical records to anyone

“other than a physician or osteopath . . . or a hospital”). Stated plainly, if the South Carolina

Legislature wished to restrict the fees that a company like Ciox can charge for its services

by enacting the Patient Records Act, it easily could have done so. However, because the

Patient Records Act, by its plain language, applies only to physicians and other owners of

medical records and does not apply to Ciox, the Court finds Plaintiffs’ claims are subject

to dismissal.2

        Next, the Court agrees with Defendant Ciox that the Patient Records Act does not

create a private right of action, either express or implied. See Blackstock v. Pee Dee

Mental Health, No. 4:17-cv-2055, 2017 WL 4791087 (D.S.C. Oct. 23, 2017) (adopting the

Magistrate Judge’s recommendation and dismissing Plaintiff’s complaint because the

Physicians’ Patient Records Act does not provide for a private right of action).3 In essence,


S.C. Code § 44-115-130.
          2
            Plaintiffs’ claims for breach of contract and unjust enrichment, and their request for declaratory
judgment, all depend on their claim for violation of the Patient Records Act. Therefore, the Court finds all of
Plaintiffs’ claims subject to dismissal for the reasons set forth in this order.
        3
           In the Report and Recommendation adopted by Judge Harwell, Magistrate Judge Kaymani D. West
explained that the “only South Carolina case to cite to the Act since its enactment did not hold that a private
right of action was available.” Blackstock v. PeeDee Mental Health, No. 4:17-cv-2055, 217 WL 4838814, *3
(D.S.C. Aug. 31, 2017) (citing McCormick v. England, 494 S.E.2d 431, 434 (S.C. Ct. App. 1997) (finding a
common law tort of breach of a physician’s duty of confidentiality and not finding a statutory cause of action
under the Physicians’ Patient Records Act).

                                                      4
      2:20-cv-02847-BHH           Date Filed 09/03/21        Entry Number 30          Page 5 of 6




the Court is not convinced by Plaintiffs’ arguments that the Supreme Court of South

Carolina would find a private right of action based on the title, framework, and purpose of

the Patient Records Act. As Ciox points out in its reply brief, the Patient Records Act was

enacted for the general welfare of the public and not for the special benefit of a private

party. Moreover, it is the Physicians’ Patient Records Act, and the legislative history of the

Act indicates that it was geared toward establishing rules governing how physicians

maintain and control medical records. Finally, the Legislature would not have amended the

Certificate of Need and Health Facility Licensure Act (“the CON Act”), S.C. Code §§ 44-7-

110 through -394, to prevent physician overcharges if it had already prohibited them when

it enacted the Patient Records Act just two years prior. See Dema v. Tenet Physician

Servs.-Hilton Head, Inc., 383 S.C. 115, 121-22, 678 S.E.2d 430, 433 (2009).4

        Lastly, because the Court agrees with Ciox on these first two points, which are

equally fatal to Plaintiffs’ complaint, it need not reach the remainder of Defendant’s

arguments.

                                            CONCLUSION

        Based on the foregoing, the Court grants Defendant Ciox’s motion to dismiss (ECF

No. 15). Moreover, although Defendant ScanSTAT Technologies, LLC (“ScanSTAT”) did

not specifically join in Ciox’s motion, because the Court’s findings that (1) the Patient

Records Act applies only to physicians, health care providers, or other owners of medical

records and (2) the Patient Records Act does not create a private right of action would



        4
           In Dema, the Supreme Court of South Carolina held that the CON Act, which contains a virtually
identical copying fee provision to that contained in the Patient Records Act (compare S.C. Code §§ 44-7-325
and 44-115-80), does not confer a private right of action.

                                                    5
        2:20-cv-02847-BHH    Date Filed 09/03/21   Entry Number 30    Page 6 of 6




apply equally to Defendant ScanSTAT, the Court hereby dismisses Plaintiffs’ complaint in

full.

         IT IS SO ORDERED.

                                                      /s/Bruce H. Hendricks
                                                      United States District Judge

September 2, 2021
Charleston, South Carolina




                                           6
